Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/13/2020.  These drawings are accepted	.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s1,5,9,10,14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullis 13/0299382.

Mullis teaches a travel kit  para (0003) comprising  a resealable bag para )oo13 with items such as a face mask 0010,0032) , germ defense/ prevention wipes (0010),disinfecting hand wipes (0035), disinfecting wipes for non-skin surfaces 0036., germicidal towelette suitable in size. The bag is quart size bag though the size may vary (0025) as claimed in claims 5,9, 14 and 16. The size is dependent on the items packed and intended use. Moreover, biodegradable products are well known in the art to reduce waste.
Claim(s) 2 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claim s 1 and 10 above, and further in view of Convenience Kits International  cited by applicant.
To have made the kit of Mullis TSA compliant as suggested in Convenience Kits International so as to be used for travel would have been obvious.
Claim(s) 3,4,12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claims 1 and 10 above, and further in view of Redzisz et al 2009/0046956.
While the material of the bag is not suggested by Mullis, the use of PVC to provide transparent waterproof material for bags containing liquids is clearly taught by Redzisz et al at paragraph (0001). To have used such material for the bag of Mullis to protect the contents and made the bag transparent to view the contents without opening the bag would have been most obvious in view of such teaching.
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference as applied to claims 1 and 10 above, and further in view of Godshaw et al 2014/0374302 cited by applicant.
Although Mullis doesn’t suggest a logo applied to the surface of the kit, it is well known to use such product identification as sown by Godshaw et al in the kit in Figure 16. Therefore, to have provided the kit of Mullis with such a logo for product identification would have been obvious in  view of Godshaw et al.
Claims 7 and 8 were canceled by applicant’s amendment.
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE A WEAVER whose telephone number is (571)272-4548. The examiner can normally be reached M-F 6-10 AM EST or sue.weaver@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr can be reached on 571 272 4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUE A WEAVER/Primary Examiner, Art Unit 3733